Title: To John Adams from C. W. F. Dumas, 3 March 1781
From: Dumas, Charles William Frederic
To: Adams, John



Monsieur
Lahaie 3e. Mars 1781

L’incluse vous apprendra tout ce qu’il y a de nouveau ici. Nos amis ne sont guere contents du Mémoire Russe. Pour moi, je ne trouve pas que la Russie Soit blamable de ne pas se presser de secourir la Rep., jusqu’à-ce qu’elle voie que celle-ci arme tout de bon: autrement on pourroit bien ici lui laisser tout le fardeau de la guerre maritime, en ne se tenant que sur la défensive. Tout ceci traînera en longueur; et il n’y aura d’actifs que les Courriers qui trotteront entre ici et Petersbourg. Il me tarde d’apprendre Si votre Emprunt prend bien. Voilà la Russie, qui en ouvre un aussi de 3 millions de florins. Si vous avez des nouvelles de l’Amérique, je me recommande. J’ai l’honneur d’être avec un très grand respect, Monsieur Votre très-humble & très-obéissant serviteur

Dumas

